Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim,
but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuji et al. (KR 20070006602 A) in view of Kawahara (JP 2004127958 A).




Regarding claim 1, Yuji et al. discloses a method of annealing substrates in a processing chamber, the method comprising: 
loading a substrate into an internal volume of the processing chamber (Yuji et al. See entire translated document.  The steam anneal is performed in a chamber where a wafer is loaded.  It is a implicit step that wafers will be loaded in a chamber.)
flowing a processing fluid through a gas conduit into the internal volume (Yui et al. “The present invention provides a steam supply means for supplying the processing steam into a processing container, a fluid generating means for generating a liquid, a conduit for connecting the steam supply means and a fluid generating means, and disposed in the middle of the conduit. And a second heating unit arranged in the middle of the conduit and heating the vaporized fluid to a predetermined temperature to raise the temperature.” );  and 
maintaining the processing fluid in the gas conduit and the internal volume at a temperature above a condensation point of the processing fluid (Note: the condensation point of water is 100C the temperature that steam forms.  Merely heating a conduit to above 100C meets the limitation.  Note Yugi teaches heating higher than the condensation temp of steam.  (see entire document).  Further Yuji et al.  “According to the present invention, after the fluid containing the liquid generated by the fluid generating means and flowing into the conduit is heated and substantially evaporated, the vaporized fluid is heated up to a predetermined processing temperature and supplied into the processing vessel by the steam supply means. As a result, the steam generation time can be shortened, and steam can be generated stably and efficiently at a temperature suitable for the processing temperature without containing the liquid component. Therefore, the processing efficiency by steam can be improved.”).
Yuji is merely silent upon batch processing.  At the time of the invention batch processing in chambers capable of loading a plurality of wafers and processing a batch at once was well known at the time of the invention.  Batch processing increases throughput and thereby reduces manufacturing cost.  For support see Kawahara which teaches batch processing reaction chamber used for high pressure anneal steam treatments of wafers (see entire Kawahara document.  Kawahara fig 1 depicting a multi wafer reaction chamber is reproduced below.)


    PNG
    media_image1.png
    566
    515
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus/process of Kawahara with the heated conduit of Yuji to improve the steam efficiency, since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 





Claim(s) 3, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuji et al. (KR 20070006602 A) in view of Kawahara (JP 2004127958 A) in view of Koji et al. (JP 2009117404 A).


Regarding claims 3, Yuji et al. and Kawahara discloses the method of claim 1 as addressed above.  The provide references however do not provide exact temperature values other than the teaching that the temperatures are greater than the temperature required to produce steam.  For a teaching of parameters one would select for a high pressure steam procedure on wafers see Koji et al. which teaches an analogous process.
Koji et al. teaches maintaining the processing fluid in the gas conduit at a temperature above 150 degree Celsius (Koji et al. Abstract).

At the time of the invention, it would be obvious to one of ordinary skill in the art to perform the process of Koji et al. in a batch processing apparatus such as taught in Kawahara that as been modified to have a heated steam conduit such that the steam being provided to the processing chamber may be made more efficient.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Regarding claim 5, Yuji et al. and Kawahara in view of Koji discloses the a method of claim 1, further comprising: maintaining the processing fluid in the internal volume at a pressure above about 5 bars (Koji et al. “The treatment conditions in the high-pressure steam treatment step are preferably performed in an atmosphere consisting of a temperature exceeding 100 ° C. and less than 300 ° C. and a pressure exceeding 1 atm (0.1 MPa) and not higher than the saturated vapor pressure. Under these treatment conditions, the pressure is particularly preferably 20 atm (2.0 MPa) or less, and by performing the high-pressure steam treatment at this pressure or less, there is an advantage that a pressure vessel corresponding to a high pressure is not required. . For example, since the saturated vapor pressure at 250 ° C. is 39 atmospheres (3.9 MPa), in such a temperature condition, the pressure condition is lower than the saturated vapor pressure (for example, 1.0 MPa to 2.0 MPa). Is preferred.”   1 atm is approximately 1 barr.).

At the time of the invention, it would be obvious to one of ordinary skill in the art to perform the process of Koji et al. in a batch processing apparatus such as taught in Kawahara that as been modified to have a heated steam conduit such that the steam being provided to the processing chamber may be made more efficient.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Regarding claim 6, Yuji et al. and Kawahara in view of Koji discloses a method of claim 1, further comprising: maintaining the processing fluid in the internal volume at a pressure of between about 5 and 80 bars ((Koji et al. “The treatment conditions in the high-pressure steam treatment step are preferably performed in an atmosphere consisting of a temperature exceeding 100 ° C. and less than 300 ° C. and a pressure exceeding 1 atm (0.1 MPa) and not higher than the saturated vapor pressure. Under these treatment conditions, the pressure is particularly preferably 20 atm (2.0 MPa) or less, and by performing the high-pressure steam treatment at this pressure or less, there is an advantage that a pressure vessel corresponding to a high pressure is not required. . For example, since the saturated vapor pressure at 250 ° C. is 39 atmospheres (3.9 MPa), in such a temperature condition, the pressure condition is lower than the saturated vapor pressure (for example, 1.0 MPa to 2.0 MPa). Is preferred.”   1 atm is approximately 1 barr.).

At the time of the invention, it would be obvious to one of ordinary skill in the art to perform the process of Koji et al. in a batch processing apparatus such as taught in Kawahara that as been modified to have a heated steam conduit such that the steam being provided to the processing chamber may be made more efficient.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Regarding claim 7, Yuji et al. and Kawahara in view of Koji discloses a method of claim 1, wherein flowing the processing fluid into the internal volume further comprises: flowing dry steam into the processing chamber (Yuji, Kawahara and  Koji et al.  all teach steam in an environment over 100 degree C, as such the steam would be superheated in such environment.  Superheated steam is a dry steam.   Koji et al. - “The treatment conditions in the high-pressure steam treatment step are preferably performed in an atmosphere consisting of a temperature exceeding 100 ° C. and less than 300 ° C. and a pressure exceeding 1 atm (0.1 MPa) and not higher than the saturated vapor pressure. Under these treatment conditions, the pressure is particularly preferably 20 atm (2.0 MPa) or less, and by performing the high-pressure steam treatment at this pressure or less, there is an advantage that a pressure vessel corresponding to a high pressure is not required. . For example, since the saturated vapor pressure at 250 ° C. is 39 atmospheres (3.9 MPa), in such a temperature condition, the pressure condition is lower than the saturated vapor pressure (for example, 1.0 MPa to 2.0 MPa). Is preferred.”   1 atm is approximately 1 barr.).

At the time of the invention, it would be obvious to one of ordinary skill in the art to perform the process of Koji et al. in a batch processing apparatus such as taught in Kawahara that as been modified to have a heated steam conduit such that the steam being provided to the processing chamber may be made more efficient.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Regarding claim 8, Yuji et al. and Kawahara in view of Koji discloses a method of claim 7, further comprising: exposing the substrates to superheated dry steam (Yuji, Kawahara and  Koji et al.  all teach steam in an environment over 100 degree C, as such the steam would be superheated in such environment.  Superheated steam is a dry steam.  See above regarding claim 7.).

Regarding claim 9, Yuji et al. and Kawahara in view of Koji discloses a method of claim 1, wherein flowing the processing fluid into the internal volume further comprises: flowing at least one of an oxygen-containing, nitrogen-containing gas, a silicon- containing gas into the processing chamber (Yuji, Kawahara and  Koji et al.  all teach steam which is oxygen containing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/3/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822